DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are pending in this office action, of which claims 1, 9, and 12-15  are independent claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claimed invention is directed to non-statutory subject matter.  The claims 14-15 do not fall within at least one of the four categories of patent eligible subject matter.
Claims 14 and 15 recited a computer-readable medium having instructions stored thereon as recited in the claim. However, in accordance with Applicant’s specification (paragraph [0033]), the term “computer-readable medium” includes carrier medium such as signals. Signals are directed to a non-statutory subject matter. Thus, claims 14-15 are rejected under 35 U.S.C. 101 for directing to a non-statutory subject matter. See MPEP 2016.03. Applicant may amend claims to include “a non-transitory computer-readable medium”. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seidl et al., EP1160682 A1, (hereinafter “Seidl”).

As to claims 1, 12 and 14,
Seidl teaches a method of maintaining an index of time-series data records held in a data store (Seidl, para 0076, relational interval tree can be created in any relational DBMS or object-relational table), the index having a binary tree structure of nodes including a root node representing a maximal time period and zero or more non-root nodes (Seidl, Fig. 1 and para 0025-0026 for the primary data structure is the balanced binary search tree. See also para 0034), 
wherein each non-root node is a leaf node or an inode which comprises a data structure including a start-time field and an end-time field defining a time range represented by the non-root node (Seidl, para 0026, the lower and upper bound of the of the interval associated with w) and, 
in the case of an inode, reference fields identifying one or both of a first child node representing a first time sub-range and a second child node representing a second time sub-range, and wherein existence of a leaf node in the binary tree structure is indicative of existence of at least one time-series data record in the data store corresponding with the time range represented by the leaf node (Seldl, para 0003, 0025-0026, The backbone tree or primary structure is a balanced binary search tree that organizes the values of all bounding points of the intervals. Each of the inner nodes w is associated with two lists L(w) and U(w) that form the secondary structure. L(w) and U(w) contain, respectively, sorted lists of the lower and upper bounds of the intervals that are associated to w. An interval (l, u) is registered at the highest node it overlaps, i.e. the first node w for which l ≤ w ≤ u holds when descending the tree. The tertiary structure is an additional binary tree that supports fast range scans by linking the nodes w whose lists L(w) and U(w) are nonempty), the method comprising: 
identifying one or more time-series data records in the data store not currently indexed in the binary tree structure and corresponding with a time range (Seidl, para 0037, the tree height is adjusted to the actual data distribution. Second, the data space may be expanded dynamically at the upper bound; this requirement is typical for temporal applications. On top of this, even expansions of the data space at the lower bound are supported); 
creating a new leaf node (Seidl, para 0044 for Figure 6 presents the final insertion procedure including the update of the persistent tree parameters. Only the artificial node value is shifted by offset; the lower and upper bounds of the intervals are stored without modification. The parameters leftRoot and rightRoot are initially set to 0, and minstep is initialized by infinity. The minimum value of 0.5 for minstep will not be stored and, thus, the implementation by an integer works well); 
populating the start-time and end-time fields of the new leaf node with values encompassing the time range corresponding with the identified time-series data records (Seidl, para 0043 for The parameter minstep traces the lowest level imin at which insertions of intervals have taken place with level 0 as the leaf level); and
 updating the binary tree structure such that the new leaf node is added as a first or second child node of a parent node representing a time range encompassing the values of the start-time and end-time fields of the new leaf node (Seidl, para 0037, the tree height is adjusted to the actual data distribution), whereby existence of the new leaf node in the binary tree structure is indicative of existence of the one or more identified time-series data records in the data store (Seidl, para 0048, the algorithm for intersection query processing in the original interval tree. For any query interval (lower, upper), the primary structure is descended as described below).  

As to claim 2,
Seidl teaches the method of claim 1 wherein updating the binary tree structure comprises adding the new leaf node as a first or second child node of an existing node of the binary tree structure (Seidl, para 0038, The value of the root node at which searches in the tree start, and the depth down to which algorithms have to descend in the tree. In order to control the minimum tree height, we introduce the system parameters root, offset, leftRoot, rightRoot and minstep).  
As to claim 3,
Seidl teaches the method of claim 1 wherein updating the binary tree structure comprises: 
creating at least one new inode (Seidl, para 0038, The value of the root node at which searches in the tree start, and the depth down to which algorithms have to descend in the tree. In order to control the minimum tree height, we introduce the system parameters root, offset, leftRoot, rightRoot and minstep); 
populating the start-time and end-time fields of the new inode with values encompassing the time range corresponding with the identified time-series data records and a time range corresponding with an existing leaf node (Seidl, para 0043 for The parameter minstep traces the lowest level imin at which insertions of intervals have taken place with level 0 as the leaf level), wherein the existing leaf node has an existing parent node representing a broader encompassing time range (Seidl, Fig. 9 and 11); 
populating the reference fields of the new inode with references identifying each one of the existing leaf node and the new leaf node as one of the first and second child nodes of the new inode (Seidl, para 0039, dynamically adapting the root yields two advantages for tree height and data space expansion); and 
updating the binary tree structure such that a reference to the new inode replaces a reference to the existing leaf node in the existing parent node (Seidl, para 0034, As an extension of the original interval tree, intervals may begin and end also at inner nodes rather than only at leaves. Points are represented by degenerate intervals with l = u. A procedure to determine the fork node is provided in Figure 4. For computational reasons, the recursion is controlled by a decreasing step width rather than the depth in the tree).  
As to claim 4,
Seidl teaches the method of claim 1 wherein each node of the binary tree structure is constrained to index up to a maximum number of time-series data records, wherein indexing the one or more identified time-series data records by an existing leaf node would exceed the maximum number (Seidl, para 0032 and 0046, In terms of data characteristics, the tree height is determined as follows: The range from leftRoot to rightRoot reflects the expansion of the data space from min{lower} to max{upper} over all currently registered intervals, and minstep indicates the granularity of the data space, i.e. the smallest interval length, min{upper - lower}. We increase this value by 1 to proper handle points which are represented by degenerate intervals. Nevertheless, minstep could be greater than min{upper - lower + 1} since even small intervals can be registered at high nodes, e.g. at the root node.), and wherein updating the binary tree structure comprises: 
pooling the identified time-series data records with time series data records indexed by the existing leaf node (Seidl, para 0032, In a dynamic context, however, intervals are inserted and deleted whose actual bounding points are not known in advance. Moreover, temporal applications require an ongoing expansion of the data space); 
creating at least two new nodes, such that the existing leaf node and the new nodes comprise at least a base inode and first and second leaf nodes (Seidl, Fig. 3 and 4 and para 0034-0035); 
populating the start-time and end-time fields of the first leaf node with values encompassing a first time sub-range corresponding with up to the maximum number of time-series data records from the pooled time-series data records, and the start-time and end-time fields of the second leaf node with values encompassing a second time sub-range corresponding with up to the maximum number of time-series data records from the pooled time-series data records, wherein the first time sub-range is distinct from the second time sub-range (Seidl, Fig. 6, insertion of an interval and update of tree parameters offset, leftroot, right root and minstep); and 
updating the binary tree structure such that the first and second leaf nodes are added as first and second child nodes of the base inode, which is linked to a parent node representing a time range encompassing the values of the start-time and end-time fields of the first and second leaf nodes (Seidl, Fig. 7).  
As to claim 5,
Seidl teaches the method of claim 1 wherein at least one node of the binary tree structure comprises an index field including a plurality of time-series data existence indicator elements, wherein each time-series data existence indicator element represents a corresponding fixed time range encompassed by the time range represented by the node and is indicative of the existence in the data store of time-series data within the fixed time range (Seidl, para 0046, In terms of data characteristics, the tree height is determined as follows: The range from leftRoot to rightRoot reflects the expansion of the data space from min{lower} to max{upper} over all currently registered intervals, and minstep indicates the granularity of the data space, i.e. the smallest interval length, min{upper - lower}).  
As to claim 6,
Seidl teaches the method of claim 5 wherein each time-series data existence indicator element comprises at least: a positive state, indicative of existence in the data store of time-series data within the corresponding fixed time range; and a negative state, indicative of non-existence in the data store of time-series data within the corresponding fixed time range (Seidl, para 0042,0044, In our solution, we use 0 as global root value and manage a left and a right subtree for negative and positive node values, respectively. Instead of the single parameter root, two parameters leftRoot and rightRoot are maintained that manage the expansion of the data space at the lower bound and at the upper bound independently).  
As to claim 7,
 Seidl teaches the method of claim 6 wherein each time-series data existence indicator further comprises one or more of: an 'unknown' state, indicative that it is not known whether time-series data exists in the data store within the corresponding fixed time range (Seidl, para 0060 and 0064, infinite interval); and an 'additional index' state, indicative that one or more additional nodes exist for indexing time-series data records within the corresponding fixed time range (Seidl, para 0061, Whereas infinity is constant over time, intervals ending at now continuously change their upper bound. Aiming at a correct positioning of now-relative intervals within the tree at any time requires permanent modifications of the node values).  
As to claim 8,
Seidl teaches the method of claim 7 wherein each fixed time range corresponds with a partition of time-series data records held in the data store (Seidl, para 0046, In terms of data characteristics, the tree height is determined as follows: The range from leftRoot to rightRoot reflects the expansion of the data space from min{lower} to max{upper} over all currently registered intervals, and minstep indicates the granularity of the data space, i.e. the smallest interval length, min{upper - lower}. See also para 0061-0062).  
As to claims 9, 13 and 15,
Seidl teaches a method of managing a cache of time-series data records held in a data store (Seidl, para 0064, experimental evaluation using database block cache), comprising: 
providing a time-series data index having a binary tree structure of nodes including a root node representing a maximal time period and zero or more non-root nodes, wherein each non-root node is a leaf node or an inode which comprises a data structure including a start-time field and an end-time field defining a time range represented by the non-root node and, in the case of an inode, reference fields identifying one or both of a first child node representing a first time sub-range and a second child node representing a second time sub-range, and wherein existence of a leaf node in the binary tree structure is indicative of existence of at least one time-series data record in the data store corresponding with the time range represented by the leaf node (Seldl, Fig. 1, para 0003, 0025-0026, The backbone tree or primary structure is a balanced binary search tree that organizes the values of all bounding points of the intervals. Each of the inner nodes w is associated with two lists L(w) and U(w) that form the secondary structure. L(w) and U(w) contain, respectively, sorted lists of the lower and upper bounds of the intervals that are associated to w. An interval (l, u) is registered at the highest node it overlaps, i.e. the first node w for which l ≤ w ≤ u holds when descending the tree. The tertiary structure is an additional binary tree that supports fast range scans by linking the nodes w whose lists L(w) and U(w) are nonempty); 
receiving a request for one or more time-series data records not contained in the cache, and corresponding with a requested time interval (Seidl, para 0071, All query experiments given in this subsection have been performed with query intervals following a distribution which is compatible to the respective interval database. Our first experiments compare the number of disk block accesses and the response time of the three access methods depending on the selectivity of the range queries. Figure 14 depicts polynomially interpolated results of 100 range queries on a D (100k,2k) distribution); 
searching the time-series data index for a leaf node representing a time range corresponding with the requested time interval (Seidl, para 0049, Figure 7 provides an illustration of the algorithm. Only the nodes of the tree which are affected by the search are depicted. The symbols indicate the nodes for which U(w) or L(w) are scanned, and the nodes for which all entries have to be reported. Note that the latter are exactly the nodes w that are covered by the query interval, i.e. lower ≤ w ≤ upper); and 
returning an indication of the existence of data records corresponding with the requested time interval in the data store, based upon the result of searching the time-series data index (Seldl, para 0049 and 0051, Finally, a single SQL query suffices to retrieve all intersecting intervals from the database. A basic version of the query is shown in Figure 8).  
As to claim 10,
Seidl teaches the method of claim 9 which, in the event that data records corresponding with the requested time interval exist in the data store, further comprises: retrieving the data records corresponding with the requested time interval exist from the data store; and storing the retrieved data records in the cache (Seidl, para 0064, All experiments have been executed on a Pentium Pro/180 server having 128 MB main memory and an U-SCSI hard drive. The database block cache was set to the default value of 200 database blocks with a block size of 2 KB. We have evaluated the performance of interval intersection queries on various interval databases with different data distributions and cardinalities (cf. Table 1)).  
As to claim 11,
Seidl teaches the method of claim 9 wherein, in the event that no leaf node is identified that represents the time range corresponding with the requested time interval, a negative indication of the existence of data records corresponding with the requested time interval in the data store is returned (Seidl, para 0060).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The reference Ross et al. (US 6711562 B1) discloses cache sensitive search tree (CSS-tree) index structures for providing improved search and lookup performance compared with conventional searching schemes. The CSS-tree index structures include a directory tree structure which is stored in an array (216) and serves as an index for a sorted array of elements. The nodes (215) in the directory tree structure may be of sizes selected to correspond to the cache line size in the computer system utilizing the CSS-tree index structures. Child nodes (213) within the directory tree structure are located by performing arithmetic operations on array offsets. Thus, it is not necessary to store internal child node pointers, thereby reducing memory storage requirements. In addition, the CSS-tree index structures are organized so that traversing each level in the tree yields good data reference locality, and therefore relatively few cache misses. Thus, the CSS-tree index structures consider cache-related parameters such as reference locality and cache behavior, without requiring substantial additional amounts of memory.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARGIS SULTANA whose telephone number is (571)272-6350. The examiner can normally be reached Monday to Thursday 8:30am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571 272 0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



7/8/2022

/NARGIS SULTANA/Examiner, Art Unit 2164